Case 2:19-cv-06182-DSF-PLA Document 82-3 Filed 08/18/20 Page 1 of 3 Page ID #:2441




                             Exhibit C
8/17/2020
        Case    2:19-cv-06182-DSF-PLA Document Mail
                                               82-3 - Shayla R. Myers
                                                         Filed        - Outlook
                                                                  08/18/20      Page 2 of 3 Page ID #:2442

       Garcia v. City of Los Angeles - Request to take PI motion off calendar
       Gabriel Dermer <gabriel.dermer@lacity.org>
       Thu 3/26/2020 7 33 PM
       To: Shayla R. Myers <SMyers@lafla.org>
       Cc: catherine sweetser <catherine.sdshhh@gmail.com>; Benjamin Herbert <benjamin.herbert@kirkland.com>; Onufer,
       Michael <michael.onufer@kirkland.com>; Felix Lebron <felix.lebron@lacity.org>; Scott Marcus
       <Scott.Marcus@lacity.org>; Patricia Ursea <patricia.ursea@lacity.org>; Jessica Mariani <jessica.mariani@lacity.org>
       Dear Shayla,
       Following up on our conversation of this afternoon, I write to see if the Plaintiffs are willing to take
       their motion for preliminary injunction off calendar without prejudice to rescheduling it if and when
       the circumstances warrant. As we discussed, due to the threat of COVID-19, the circumstances on
       the ground have changed remarkably since Plaintiffs filed their motion on February 26, 2020.
       Critically for purposes of the PI, LASAN is currently only conducting spot-cleanings in its CARE and
       CARE+ operations, and is otherwise limiting enforcement of 56.11 per CDC and DPH guidelines.
       Given the changed circumstances, and existing emergency safer-at-home orders in effect, we
       request that Plaintiffs put off the PI until after the COVID-19 threats have subsided, the emergency
       orders have been lifted, and "normalcy" returns. You mentioned Plaintiffsʼ appreciation for what
       the City is doing right now and the position in which it finds itself during this pandemic, and it
       would likewise be appreciated if the parties could pause the litigation during this uncertain time.
       We also spoke about the LA Alliance case, and though we disagree, I want to reiterate my belief
       that that case will likely impact some aspect of Garcia. I can agree to give you whatever
       information we have on the resumption of noticed comprehensive cleanups so we can meet and
       confer when that happens. These are extraordinary times, and we'll do our best to notify you and
       your clients before things change from their current circumstances.
       Please let us know whether Plaintiffs are amenable to taking their motion off calendar without
       prejudice to refiling. We would appreciate if you would let us know by tomorrow, March 27, so the
       City knows whether it needs to prepare its objections for filing on Monday. Alternatively, if you
       need more time, maybe we could agree on a stipulation to continue everything for another week to
       conserve party resources (and have a nice 3 day weekend). Thank you for your consideration.
       Stay safe.
       --
       Gabriel S. Dermer
       Assistant City Attorney
       Business and Complex Litigation
       Office of the City Attorney
       200 N. Main Street, City Hall East
       Room 675
       Los Angeles, CA 90012
       Phone: (213) 978-7558
       Fax: (213) 978-7011
       Email: gabriel.dermer@lacity.org
       *****************Confidentiality Notice *************************
       This electronic message transmission contains information
       from the Office of the Los Angeles City Attorney, which may be confidential or protected by the
       attorney-client privilege and/or the work product doctrine. If you are not the intended recipient, be
       aware that any disclosure, copying,
https://outlook.ofﬁce.com/mail/deeplink?version=2020080303.18&popoutv2=1                                                     1/2
8/17/2020
        Case    2:19-cv-06182-DSF-PLA Document Mail
                                               82-3 - Shayla R. Myers
                                                         Filed        - Outlook
                                                                  08/18/20      Page 3 of 3 Page ID #:2443
       distribution or use of the content of this information is prohibited. If you have received this
       communication in error, please notify us immediately by e-mail and delete the original message and
       any attachments without reading or saving in any manner.
       ********************************************************************




https://outlook.ofﬁce.com/mail/deeplink?version=2020080303.18&popoutv2=1                                     2/2
